        Case 1:17-md-02800-TWT Document 966 Filed 01/21/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                    2211 UNITED STATES COURTHOUSE
                                       75 TED TURNER DRIVE, SW
                                     ATLANTA, GEORGIA 30303-3361
JAMES N. HATTEN                                                                      DOCKETING SECTION
DISTRICT COURT EXECUTIVE                                                             404-215-1655
 AND CLERK OF COURT
                                          January 21, 2020

Clerk of Court
U.S. Court of Appeals, Eleventh Circuit
56 Forsyth Street, N.W.
Atlanta, Georgia 30303

       U.S.D.C. No.: 1:17-md-2800-TWT
       U.S.C.A. No.: 00-00000-00
       In re:        IN RE: Equifax, Inc., Data Security Breach Litigation


        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.
   X    Certified copies of the Notice of Appeal, Docket Sheet, Order, and Final Order and
        Judgment appealed enclosed.

        This is not the first notice of appeal. Other notices were filed on: .

        There is no transcript.

   X    The court reporters are Susan Baker, Wynette Blathers and Diane Peede.

        There is sealed material.

        Other: .

        Fee paid electronically on .

        Appellant has been leave to file in forma pauperis.

        This is a bankruptcy appeal. The Bankruptcy Judge is .

        The Magistrate Judge is .

   X    The District Judge is Thomas W. Thrash, Jr.

        This is a DEATH PENALTY appeal.

                                                               Sincerely,

                                                               James N. Hatten
                                                               District Court Executive
                                                               and Clerk of Court

                                                         By: Kimberly Carter
                                                             Deputy Clerk
Enclosures
